DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/02/21 have been fully considered but they are not persuasive.
On pages 5-7 regarding 112a rejections Applicant argues that a person of ordinary skill would understand that the invention consists of the listed elements.
The Examiner respectfully disagrees, but withdraws the rejection in light of new guidance.
On pages 7-10 regarding prior art rejections Applicant argues the amended claim 1 overcomes the rejection of record, since the “intended use” of the claim now indicates that it is for positioning within an intracranial blood vessel, and argues the amended claim 17 overcomes the rejection of record since the method now requires the method being for treatment of an aneurysm of an intracranial blood vessel.  
The Examiner respectfully disagrees. First, the Examiner points out that claim 1 and its dependent claims are all drawn towards an “endovascular device”, which according to the claims must simply be capable of being “position[ed] in a lumen of an intercranial blood vessel to divert blood flow from an aneurysm of the intracranial blood vessel”. None of the above arguments, nor the declaration, indicate why the device of the Combination would not achieve this function, and nor indicate any reason as to why 
On pages 7-10 Applicant continues, arguing the person of ordinary skill wouldn’t modify Berez in view of Burnside “with a reasonable expectation of” achieving the claimed invention, since the replacement of “the metal wires” of Berez with the degradable polymer fibers of Burnside “would not have thought that bioabsorbable polymeric fibers would be desirable in the context of an endovascular device for treating brain aneurysms”. Applicant argues that a device made of bioabsorbable fibers would cause thrombosis in the brain, since an existing device on the market (Abbott Absorb BVS) can cause thrombosis, and since the declaration filed states that “it was believed that these fibers would be inappropriate to treat brain aneurysms”.
The Examiner respectfully disagrees, noting particularly that Applicant has admitted that the Abbott Absorb BVS stent is actually successful: it is an FDA-approved, previously marketed and sold, stent for intracranial use.  Further, while stating that a person of ordinary skill wouldn’t consider the Combination to have success simply because there was once one stent on the market that was made of a biodegradable polymer material that had some instances of thrombogenic activity after implantation and so sold poorly, is misplaced for a variety of reasons. First and most importantly however, the thrombogenicity isn’t actually linked in any way to the material of the device, by any evidence or statement. The effects of the device as a whole would be linked to not just material, but also the specific treatment of the polymer during manufacture, whether or not any plasticizers or additives are present, whether or not what the specific anti-thrombotic is and what concentrations it has, and when it is administered, whether or not there are any systemic anti-coagulants being given to the patient before or after (as well as their dose, type, and instructions for use), how thick the filaments are, the porosity of the device, etc. Additionally, the device being discussed by Applicant (Abbot’s Absorb BVS stent) is a standard that sold for years and was deemed safe enough by the FDA to remain in use. Even more relevant though, is that this is not an application for FDA approval but rather an indication regarding patentability. Whether or not the device is known, or would have been obvious to a person of ordinary skill at the time of filing. The Examiner maintains accordingly, that the obviousness of replacing a material of an otherwise known stent (Stryker Surpass TM) is evident.  The person of ordinary skill in the art is believed to understand all the dynamics referred to above, and would find it obvious to try any biocompatible material for that stent. (MPEP 2143 states: “Examples of rationales that may support a conclusion of obviousness include…(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”). Since many stents exist on the market (not just one manufactured by Abbott), and thousands (if not tens of thousands) of patents and Applicants exist, which consist of biodegradable polymer materials, any person of ordinary skill would understand there would be a “reasonable expectation of success” with the simple replacement of the material.  
On pages 7-10 Applicant continues, that the declaration states that “the permanency of the neointimal layer is linked to the permanency of the scaffold and that 
The Examiner respectfully disagrees, noting first and foremost that the claims don’t require any formation of a neointimal layer, and don’t require the device to be present for any particular amount of time. Further, the material would not inherently, necessarily, or obviously change any of these functions. Applicant’s arguments stating why a person of ordinary skill in the art might not try a combination (e.g. maybe the neointimal layer won’t form, or maybe the device won’t last long enough), are not tantamount to proving that a person of ordinary skill in the art would not try it, or proof that there would not be a reasonable expectation of success. For example, maybe a person of ordinary skill would chose to try this material because it is more cost effective, easier to manufacture, easier to transport, lasts longer in storage, doesn’t have danger of metal leaching, is helpful for patient allergies, etc. As long as a reasonable motivation exists to a person of ordinary skill (which of course many exist), the Office has understood that the change of a material is obvious. 
was part of claim 17, or if the formation of the neotinimal layer was part of claim 17 (the only method claim), it wouldn’t actually be persuasive. Burnside actually discusses how various proportions and combinations of polymers can be optimized so that the degradation time is optimized and ideal. They actually discuss that the PLA material of their invention doesn’t degrade for months to years (Col 2 lines 1-5), making it unclear why there is a focus on how “fast” the degradation of the Examiner’s proposed combination would degrade and now a neointimal layer wouldn’t form even though Applicant states 6 months in place might be all that is needed.  Further, the indication that the combination would degrade so quickly the desired neointimal layer wouldn’t form is even further confusing, since Applicant’s own invention would appear to be structurally identical to the Combination, and if this is able to form the desired neointimal layer the Combination would as well. Accordingly, the rejection is maintained.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-7, 9, 16-17, 37-38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez et al. (US 20160206452 A1), hereinafter known as Berez in view of Burnside et al. (US 6626939 B1), hereinafter known as Burnside.
Regarding claims 1 and 34-36 Berez discloses an endovascular device  for positioning in a lumen of an intracranial blood vessel to divert blood flow from an aneurysm of the blood vessel (this is stated as an “intended use” of the device. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Berez was considered capable of performing the cited intended use of being positioned in a lumen of a blood vessel “to divert” flow. See also [0003]  where the device is described as being positionable in a blood vessel, where if positioned therein the blood is necessarily diverted away from the vessel wall as the stent is placed therebetween and [0007] which indicates the device can be used within the brain), the device consisting of a resiliently deformable ([0008] flexible) tubular body (Figure 4a), the tubular body consisting of:
a braid ([0009]; Figure 4a), the braid comprising interwoven polymeric fibers ([0169]), 
wherein the braid comprises at least 38 (exactly 48) polymeric fibers ([0169] 48 strands), and wherein the braid has a porosity of 60% to 80% ([0199]);
but is silent with regards to the fibers being bioabsorbable.
However, regarding claims 1 and 34-36 Burnside teaches an endovascular device which has fibers that consist of bioabsorbable polymer (Abstract). Berez and Burnside are involved in the same field of endeavor, namely vascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the device of Berez so that it was bioabsorbable as is taught by Burnside since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, a degradable material is well-known in the art for manufacturing a degradable prosthesis, and a well-known alternative to biostable structures.
Regarding claim 3 Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,

Regarding claims 6 and 38 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the fibers have a diameter in the range of 30-80 microns ([0139] 0.005 inches - 0.002 inches).
Regarding claim 7 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the braid comprises a visualization aid ([0172]).
Regarding claim 9 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the braid comprises at least one wire for maintaining radial expansion of the tubular body in the lumen (any of the fibers are understood to be the wire that helps maintain radial expansion within the lumen, since they all contribute to radial strength).
Regarding claim 16 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Burnside further discloses the polymeric fibers comprise PLA (Abstract).
Regarding claim 37 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,


Regarding claim 17 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses a method of treating an aneurysm of an intracranial blood vessel ([0007], [0003]), the method comprising deploying the device as defined in claim 1 (see rejection to claim 1 above) in the lumen of the blood vessel at a position proximal to the aneurysm ([0007]).
Regarding claim 40 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Burnside further teaches an endovascular device having a diameter of:
 7 mm wherein the polymer fibers are interwoven at a pitch angle of 9 degrees of less;
the tubular body is 5 mm with the fibers are interwoven at a pitch angle of 12 degrees or less;
the tubular body is 4 mm with the fibers interwoven at a pitch angle of 16 degrees or less; or
the tubular body is 3 mm with the fibers are interwoven at a pitch angle of 18 degrees or less (Column 8 lines 9-20; 3 mm diameter, and pitch of 15-30 degrees). Berez and Burnside are involved in the same field of endeavor, namely endovascular devices. It would have been obvious to one of ordinary skill in the   In re Aller, 105 USPQ 233. In this case, the applicable range of acceptable diameter for the intended use of the device, and acceptable pitch angle for the intended use of the device, are optimizable by the person of ordinary skill.

Claims 8, 11-15, and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez in view of Burnside as is applied above, further in view of Clerc et al. (US 20080221670 A1), hereinafter known as Clerc.
Regarding claim 8 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
wherein Berez further discloses the visualization aid comprises a radiopaque material ([0172]),
but is silent with regards to the material being a wire.
However, regarding claim 8 Clerc teaches visualization aids can be radiopaque wires ([0007]) Berez and Clerc are involved in the same field of endeavor, namely vascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Berez by having their visualization aid be a wire such as is taught by Clerc as a known structural format of incorporating the visualization aid into the device. Any such incorporation would be suitable.
claim 11 the Berez Burnside Combination teaches the device of claim 9 substantially as is claimed,
wherein Berez further discloses there is a visualization material ([0172]),
but is silent with regards to it being a radiopaque material wire.
However, regarding claim 11 Clerc teaches visualization aids can be radiopaque wires ([0007]) Berez and Clerc are involved in the same field of endeavor, namely vascular devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Berez by having their visualization aid be a wire such as is taught by Clerc as a known structural format of incorporating the visualization aid into the device. Any such incorporation would be suitable.
Regarding claim 12 the Berez Burnside Clerc Combination teaches the device of claim 8 substantially as is claimed,
wherein Clerc further teaches the at least one wire is resiliently deformable ([0046]);
Regarding claim 13 the Berez Burnside Clerc Combination teaches the device of claim 12 substantially as is claimed,
wherein Clerc further teaches the resiliently deformable wire comprises a nickel-titanium alloy or a cobalt-chromium-nickel alloy ([0055]).
Regarding claims 14-15 the Berez Burnside Clerc Combination teaches the device of claim 8 substantially as is claimed,
wherein Clerc further teaches the radiopaque material comprises a radiopaque metal of tantalum, gold, platinum, or a combination ([0053] gold).
claim 42 the Berez Burnside Clerc Combination teaches the device of claim 8 substantially as is claimed,
wherein Clerc further teaches the radiopaque material comprises iodine or barium ([0053]).
Regarding claim 43 the Berez Burnside Combination teaches the device of claim 12 substantially as is claimed,
wherein Clerc further teaches each of the at least one wire independently comprises:
a nickel-titanium alloy coated with a radiopaque material;
a drawn filled tube (DFT) comprising a nickel-titanium alloy exterior and a core comprising the radiopaque material;
a DFT comprising an exterior comprising the radiopaque material and a core comprising a nickel-titanium alloy;
a cobalt-chromium nickel alloy coated with the radiopaque material; 
a DFT comprising a cobalt-chromium nickel alloy exterior and a core comprising the radiopaque material; or 
a DFT comprising an exterior comprising the radiopaque material and a core comprising cobalt-chromium nickel alloy ([0055]).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berez in view of Burnside as is applied above, further in view of Heiferman et al. (US 20190110881 A1), hereinafter known as Heiferman.
claim 41 the Berez Burnside Combination teaches the device of claim 1 substantially as is claimed,
 but is silent with regards to the device having a pore density from 10-32 pores/mm2 in an expanded formation.
However, regarding claim 41 Heiferman teaches an endovascular device which has a pore density in the range of 10 pores/mm2 to about 32 pores/mm2  in an expanded formation ([0022]). Berez and Heiferman are involved in the same field of endeavor, namely endovascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Berez Burnside Combination by having the pore density such as is taught by Heiferman in order to optimize pores for the desired in vivo reaction, such as incorporation into the blood vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/13/21